Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/002,373 filed on 8/25/2020 has been considered.  Claims 21-40 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 40 fails to further limit the subject matter of the clock device claimed in the independent claim 32 and broaden the claim to a system further including a computer that programs the user key with new access rights and set the flag in the flag field.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9-12 and 14-20 of U.S. Patent No. 10,116,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 21-40 of the instant application are anticipated by the limitations claimed in the claims 1, 5-7, 9-12 and 14-20  of U.S. Patent No. 10,116,655.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 and 14-20 of U.S. Patent No. 10,757,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 21-40 of the instant application are anticipated by the limitations claimed in the claims 1-7, 9-12 and 14-20of U.S. Patent No. 10,757,098.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Remenih et al. (US 2004/0160305 hereinafter Remenih) in view of in view of Métivier (US 2012/0157080) and further in view of Miron et al. (US 5,198,643 hereinafter Miron).
Regarding claim 21, Remenih discloses a method, comprising: 
programming a user key with new access rights information associated with access privileges for a particular user key (¶ [0024], [0053], [0061]-[0064]; i.e. reprogrammable keys are programmed with different identification codes and access levels as well as inhibit data of key identification codes that are blocked from accessing the lock); 
analyzing, by a lock device, data stored in the user key ( [0007], [0028]; i.e. lock electronic circuit that evaluates data on the inserted key); 
updating a memory of the lock device with the new access rights information in response to: 
determining, based on the data stored in the user key, that the user key is authorized to update the lock device (¶ [0007], [0049], [0060], [0063], [0065]; i.e. reprogramming the lock if the key is the most recently authorized key or valid, active key); and 
determining, based on the data stored in the user key, that the user key is associated with the lock device and/or a facility of the lock device (FIG. 4, ¶ [0060], [0099], [(0101]-[0102]; i.e. verifying that the key is a key for the property being accessed — matching distributor code and customer code). 
Remenih does not explicitly disclose setting a flag in a flag field of the user key; and clearing the flag in the flag field in response to updating the memory of the lock device with the new access rights information. 
However, Métivier discloses setting a flag in a flag field of the user key; and updating the flag in the flag field in response to updating the memory of the lock device with the new access rights information (¶ [0007], [0026], [0081]; i.e. transmitting a confirmation that the lock has been programmed to the phone or key, the applet in the phone or key keeps a track of the locks that have been programmed and those that have not yet been programmed meaning that the confirmation from the lock is written to the phone or key to each lock record, for example, a flag (yes/no), to indicate the lock has been updated thus other locks have not yet been updated). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Métivier into Remenih to allow users easily and securely programming the locks that they have acquired and/or to alert user if he has forgotten to program some of the clocks (Métivier, ¶ [0011]-[0013], [0081]). 
Miron further discloses clearing the flag (FIG. 13, ”850-DST PROG’D BIT=0” YES, col. 10, lines 53-54 “the DST programmed field indicates if the lock was ever programmed by the program information key”, col. 27, lines 40-67; i.e. the program field or flag is zeroed or cleared out when the lock was programmed by the program information key).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Miron into Remenih in view of Métivier to use a bit value of 0 or 1 to indicate whether the lock is programmed in order to keep track of the lock modification to determine whether a function need to be performed such as updating daylights saving time after a clock is updated (Miron, col. 24, line 65-col. 25, line 6). 
Regarding claim 22, Remenih in view of Métivier and Miron discloses the method of claim 21, wherein the user key programmed with the new access rights information is different than the particular user key (Remenih, ¶ [0062], [0092]).
Regarding claim 23, Remenih in view of Métivier and Miron discloses the method of claim 21, wherein updating the memory of the lock device with the new access rights information comprises updating the memory to revoke access permissions of a previous user key authorized to access the lock device (Remenih, ¶ [0099]).
Regarding claim 24, Remenih in view of Métivier and Miron discloses the method of claim 21, further comprising receiving, by a computer, the new access rights information from an access control server (Remenih, FIG. 1, ¶ [0026]); and wherein programming the user key with the new access rights information comprises programming the user key using the computer (Remenih, FIG. 1, ¶ [0026]).
Regarding claim 25, Remenih in view of Métivier and Miron discloses the method of claim 21, wherein the user key is a smart card (Remenih, ¶ [0031]).
Regarding claim 26, Remenih in view of Métivier and Miron discloses the method of claim 21, wherein the new access rights information comprises an identifier of the user key (Remenih, ¶ [0024], [0053], [0113]); and wherein the identifier of the user key is different from an identifier of the previous user key authorized to access the lock device (Remenih, ¶ [0058]).
Regarding claim 32, Remenih discloses a lock device, comprising: 
a first processor (FIG. 1-2); and 
a first memory having a first plurality of instructions stored thereon that, in response to execution by the first processor, causes the lock device to (FIG. 1-2): 
analyze data stored in a user key ([0007], [0028]; i.e. lock electronic circuit that evaluates data on the inserted key), wherein the data stored in the user key comprises [[a flag field and]] new access rights information associated with access privileges for a particular user key (¶ [0024], [0053], [0061]-[0064]; i.e. reprogrammable keys are programmed with different identification codes and access levels as well as inhibit data of key identification codes that are blocked from accessing the lock); 
update a database of the lock device with the new access rights information in response to a determination, based on the data stored in the user key, that the user key is authorized to update the lock device (¶ [0007], [0049], [0060], [0063], [0065]; i.e. reprogramming the lock if the key is the most recently authorized key or valid, active key).
Remenih does not explicitly disclose a flag field; and clearing a flag in the flag field in response to updating the database of the lock device with the new access rights information. 
However, Métivier discloses a flag field; and updating a flag in the flag field in response to updating the database of the lock device with the new access rights information (¶ [0007], [0026], [0081]; i.e. transmitting a confirmation that the lock has been programmed to the phone or key, the applet in the phone or key keeps a track of the locks that have been programmed and those that have not yet been programmed meaning that the confirmation from the lock is written to the phone or key to each lock record, for example, a flag (yes/no), to indicate the lock has been updated thus other locks have not yet been updated). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Métivier into Remenih to allow users easily and securely programming the locks that they have acquired and/or to alert user if he has forgotten to program some of the clocks (Métivier, ¶ [0011]-[0013], [0081]). 
Miron further discloses clearing the flag (FIG. 13, ”850-DST PROG’D BIT=0” YES, col. 10, lines 53-54 “the DST programmed field indicates if the lock was ever programmed by the program information key”, col. 27, lines 40-67; i.e. the program field or flag is zeroed or cleared out when the lock was programmed by the program information key).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Miron into Remenih in view of Métivier to use a bit value of 0 or 1 to indicate whether the lock is programmed in order to keep track of the lock modification to determine whether a function need to be performed such as updating daylights saving time after a clock is updated (Miron, col. 24, line 65-col. 25, line 6). 
Regarding claim 33, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein the user key identifies the lock device (Remenih, ¶ [0057], [0121]; Métivier, ¶ [0076]).
Regarding claim 34, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein the flag field indicates whether the user key has updated the lock device (Métivier, ¶ [0007], [0026], [0081]; Miron, FIG. 13, lines 53-54).
Regarding claim 35, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein the user key programmed with the new access rights information is different from the particular user key (Remenih, ¶ [0062], [0092]).
Regarding claim 36, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein the user key is a smart card (Remenih, ¶ [0031]).
Regarding claim 37, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein the new access rights information comprises an identifier of the user key (Remenih, ¶ [0024], [0053], [0113]); and wherein the identifier of the user key is different from an identifier of the previous user key authorized to access the lock device (Remenih, ¶ [0058]).
Regarding claim 38, Remenih in view of Métivier and Miron discloses the lock device of claim 36, wherein to update the database of the lock device with the new access rights information comprises to update the database in response to a determination that the user key includes the identifier of the previous user key authorized to access the lock device (Remenih, ¶ [0099]).
Regarding claim 39, Remenih in view of Métivier and Miron discloses the lock device of claim 32, wherein to update the database of the lock device with the new access rights information comprises to update the database in response to determinations that the user key is associated with the lock device and/or a facility of the lock device (Remenih, FIG. 4, ¶ [0060], [0099], [0101]-[-0102]).
Regarding claim 40, Remenih in view of Métivier and Miron discloses a system comprising the lock device of claim 32, the system further comprising a computer including a second processor and a second memory having a second plurality of instructions stored thereon that, in response to execution by the second processor, causes the computer to (i) program the user key with the new access rights information associated with access privileges for the particular user key (FIG. 1, ¶ [0024], [0026], [0053], [0061]-[0064]; i.e. reprogrammable keys are programmed with different identification codes and access levels as well as inhibit data of key identification codes that are blocked from accessing the lock), and (ii) set the flag in the flag field (Métivier, ¶ [0007], [0026], [0081]; Miron, FIG. 13, lines 53-54).
Claims 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Remenih et al. (US 2004/0160305 hereinafter Remenih) in view of Lavelle et al. (US 2003/0071715 hereinafter “Lavelle”).
Regarding claim 27, Remenih discloses a method, comprising: 
programming a memory of a first key with new rights information for at least one residential key, wherein the new rights information indicates to set [[a delete-with-alarm]] data field of a database of a lock device for one or more of the at least one residential key ( [0024], [0062]-[0064], [0090]-[0092]; i.e. programming the programming and/or inhibit key with access codes and/or inhibit key information to block/delete keys with older access code or allow keys with updated access code and recording access codes and/or the inhibit key information to the lock); 
determining, by the lock device, whether the first key is authorized to update the lock device based on data in the first key ( [0089], [0092]-[0094]; i.e. verifying, by the lock, if the programming or inhibit key is valid to allow the key to access and/or store data in the lock); and 
updating the database of the lock device with the new rights information if the first key is authorized to update the lock device (¶ [0062]- [0064], [0093]-[0095]; i.e. storing the key access data from the inserted programming and/or inhibit key to the lock memory). 
Remenih does not explicitly disclose delete-with-alarm data field. 
However, Lavelle discloses setting “deleted with alarm” to a user or a user’s access code or key such that when the deleted or old user or user’s key attempts to access, the system can sound an alarm at the door site or at a remote site (¶ [0053], [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Lavelle into Remenih to include, modify or add the “deleted with alarm” information to the access rights information or inhibit information to be updated to the lock taught by Remenih in order to identify and assign an access type to a particular user such that the system notifies management when an unauthorized user attempts to access (Lavelle, ¶ [0053], [0055]).
Regarding claim 28, Remenih in view of Lavelle discloses the method of claim 27, wherein the first key is an administrative key (Remenih, ¶ [0061]-[0064], [0099]].
Regarding claim 29, Remenih in view of Lavelle discloses the method of claim 27, wherein the first key is different from the residential key (Remenih, ¶ [0062], [0092]).
Regarding claim 31, Remenih in view of Lavelle discloses the method of claim 27, wherein the first key is a smart card (Remenih, ¶ [0031]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Remenih et al. (US 2004/0160305 hereinafter Remenih) in view of Lavelle et al. (US 2003/0071715 hereinafter “Lavelle”) and further in view of Métivier (US 2012/0157080).
Regarding claim 30, Remenih in view of Lavelle discloses the method of claim 27, further comprising: programming access rights into a memory of a new residential key (Remenih, FIG. 4, ¶ [0060], [0099], [0101]-[0102]); determining, by the lock device, whether the new residential key is authorized to update the lock device based on data in the memory of the new residential key (Remenih, FIG. 4, ¶ [0060], [0099], [0101]-[0102]); and updating the database of the lock device with the access rights if the new residential key is authorized to update the lock device, wherein updating the database comprises (i) replacing an identifier of a previously authorized residential key stored in the database with an identifier of the new residential key (Remenih, FIG. 4, ¶ [0060], [0099], [0101]-[0102]) and (ii) updating the memory of the residential key to indicate the lock device has been updated. 
Remenih in view of Lavelle does not explicitly disclose updating the memory of the residential key to indicate the lock device has been updated. 
However, Métivier discloses updating the memory of the residential key to indicate the lock device has been updated (¶ [0001], [0026], [0081]; i.e. transmitting a confirmation that the lock has been programmed to the phone or key, the applet in the phone or key keeps a track of the locks that have been programmed and those that have not yet been programmed meaning that the confirmation from the lock is written to the phone or key to indicate the lock has been updated thus other locks have not yet been updated). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate the teaching of Métivier into Remenih in view of Lavelle to allow users easily and securely programming the locks that they have acquired and/or to alert user if he has forgotten to program some of the clocks (Métivier, ¶ [0011]-[0013], [0081]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435